Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Mr. Thomas Moga Reg. No. 34881 on WebEx interview on 06/29/ 2022 and telephone interview on 07/01/2022. The claims were amended to overcome any potential objections or 112b rejections as well as the prior art.
The application has been amended as follows:
Claims:
1. (Currently Amended) A gas sensor comprising:
a first electrode;
a gas detecting layer disposed on said first electrode;
an electric-conduction enhanced electrode unit being electrically connected to said first electrode and said gas detecting layer and the electric-conduction enhanced electrode unit includes an electric-conduction enhancing layer and a second electrode electrically connected to said electric-conduction enhancing layer, said electric-conduction enhancing layer being electrically connected to said gas detecting layer and being made of an electrically conductive organic material; and
an insulating unit disposed on said first electrode for partially separating said first electrode from said gas detecting layer and said electric-conduction enhanced electrode unit, wherein:
said insulating unit includes a plurality of insulating members disposed on said first electrode, any two adjacent ones of said insulating members being formed with a first gap therebetween so as to expose said first electrode from said first gap; and
said gas detecting layer and said electric-conduction enhancing layer extend into said first gaps to be electrically connected with said first electrode.

2. ( Canceled).

3. (Currently Amended) The gas sensor as claimed in claim 

4.( Currently Amended) The gas sensor as claimed in claim 

5. (Currently Amended) The gas sensor as claimed in claim 
9. (Currently Amended) The gas sensor as claimed in claim cover said first electrode exposed therefrom, said gas detecting layer covering said electric-conduction.
Election/Restrictions
Claims 1 and 2-11 are allowable. The restriction requirement between Species 1(a)-1(c) as set forth in the Office action mailed on 04/01/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 8-10 directed to Species 1(b) and 1(c) are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 3-11 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 1 the prior art of record, individually or in combination, fail to anticipate or render obvious a gas sensor wherein any two adjacent ones of the insulating members being formed with a first gap therebetween so as to expose said first electrode from said first gap; and said gas detecting layer and said electric-conduction enhancing layer extend into said first gaps to be electrically connected with said first electrode, in conjunction with the remaining claim limitations.
Claims 3-11 are allowable due to at least their dependency on claim 1.
Reason for Allowance
Regarding claim 1, the closest prior art found by the examiner includes:
WO-2018186268-A1, “NAKAO”
WO-2014154017-A1. “LIN”
US-20150253275-A1, “AKIYAMA”
US-20090162706-A1,”Okamura”
US-10823697-B2, “MA”
US-10371615-B2, “Miyagawa”

NAKANO in Fig.2 discloses a gas sensor comprising:
a first electrode 20;
a gas detecting layer 30 disposed on said first electrode 20;
and a second electrode 25 being electrically connected to said gas detecting layer 30 and being made of an electrically conductive organic material (at least abstract: 30 contains organic material and conductive material); and
an insulating unit 40 disposed on said first electrode 20 for partially (30 is partially disposed on 20 as the remaining parts are covered by 40) connected separating said first electrode 20 from said gas detecting layer 30.
LIN teaches an electric-conduction enhanced electrode unit 11 and 12 being electrically connected to said first electrode 21 (fig.3a-3d) and said gas detecting layer 40/22 and including an electric-conduction enhancing layer 12 and a second electrode 11 electrically connected to said electric-conduction enhancing layer 12, said electric-conduction enhancing layer 12 being electrically connected to said gas detecting layer 40/22; an insulating unit disposed on said first electrode for partially separating said first electrode from said gas detecting layer and said electric-conduction enhanced electrode unit.
NAKANO modified by LIN fail to teach any two adjacent ones of the insulating members being formed with a first gap therebetween so as to expose said first electrode from said first gap; and said gas detecting layer and said electric-conduction enhancing layer extend into said first gaps to be electrically connected with said first electrode.

The prior art listed in the record fail to remedy the deficiency of NAKAO and LIN.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856